Citation Nr: 1828919	
Decision Date: 05/17/18    Archive Date: 05/23/18

DOCKET NO.  11-21 796	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New Hampshire


THE ISSUE

Entitlement to an evaluation greater than 50 percent for service connected posttraumatic stress disorder (PTSD) from January 10, 2010, to March 29, 2016, and an evaluation greater than 70 percent from March 30, 2016.


REPRESENTATION

Veteran represented by:	Karl A. Kazmierczak, Esq.


ATTORNEY FOR THE BOARD

C. Garcia, Associate Counsel





INTRODUCTION

The Veteran served on active duty in the United States Army from September 2006 to January 2010.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

In September 2015, February 2016, and December 2017, this matter was remanded for further development.  The case is once again before the Board.

In a March 2010 rating decision, the RO granted an initial evaluation of 30 percent for service-connected PTSD, effective January 10, 2010, the date following discharge from service.  In a March 2018 rating decision, the RO assigned a disability rating of 50 percent from January 10, 2010, and 70 percent from March 30, 2016, the date his symptoms began to worsen.


FINDINGS OF FACT

1.  Throughout the period from January 10, 2010, to March 29, 2016, the Veteran's service-connected PTSD resulted in occupational and social impairment with deficiencies in most areas, such as work, relations, judgment, thinking, and mood, due to such symptoms as near-continuous panic and depression, difficulty in adapting to stressful circumstances in a worklife setting, and inability to establish and maintain effective relationships; total occupational and social impairment was not shown.

2.  Throughout the period from March 30, 2016, the preponderance of the evidence is against a finding that the Veteran's service-connected PTSD resulted in total occupational and social impairment.



CONCLUSIONS OF LAW

1.  The criteria for an evaluation of 70 percent, but no greater, for service-connected PTSD from January 10, 2010, to March 29, 2016, have been met.  38 U.S.C. §§ 1155, 5107(b) (2012); 38 C.F.R. §§ 3.102, 4.7, 4.130, Diagnostic Code 9411 (2017).

2.  The criteria for an evaluation greater than 70 percent for service-connected PTSD from March 30, 2016, have not been met.  38 U.S.C. §§ 1155, 5107(b) (2012); 38 C.F.R. §§ 3.102, 4.7, 4.130, Diagnostic Code 9411 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the Veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to the duty to assist argument).

The Board finds that all relevant facts have been properly and sufficiently developed in this appeal and that no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claim.  Appellate review may proceed without prejudice to the Veteran.


II.  Increased Rating for PTSD

The Veteran asserts that his PTSD warrants an increased rating, which is rated under 38 C.F.R. § 4.130, Diagnostic Code 9411.

Disability ratings are based upon VA's Schedule for Rating Disabilities as set forth in 38 C.F.R. Part 4 (2017).  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity in civil occupations.  38 U.S.C. § 1155 (2012).  The disability must be viewed in relation to its history.  38 C.F.R. § 4.1 (2017).  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7 (2017).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3 (2017).

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, consideration also must be given as to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

The evaluation of the same "disability" or the same "manifestations" under various diagnoses is prohibited.  38 C.F.R. § 4.14 (2017).  A claimant may not be compensated twice for the same symptomatology as "such a result would overcompensate the claimant for the actual impairment of his earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 (1993).  This would result in pyramiding, contrary to the provisions of 38 C.F.R. § 4.14.  However, when a veteran has separate and distinct manifestations attributable to the same injury, he should be compensated under different diagnostic codes.  Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. App. 225 (1993).

The words "slight," "moderate," and "severe" as used in the various Diagnostic Codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence for "equitable and just decisions."  38 C.F.R. § 4.6.

Under 38 C.F.R. § 4.130, Diagnostic Code 9411, a 30 percent rating is warranted when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  Id.

A 50 percent rating is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent rating is warranted when there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.  Id.

A 100 percent rating is warranted when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

The use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of symptomatology contemplated for each rating.  The use of such terminology permits consideration of items listed and other symptoms and contemplates the effect of those symptoms on the Veteran's social and work situation.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  The Board acknowledges that symptoms recited in the criteria in the rating schedule for evaluating mental disorders are "not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating."  Id, at 442.  In adjudicating a claim for a higher rating, the adjudicator must consider all symptoms of a claimant's service-connected mental condition that affect the level of occupational or social impairment.  Id, at 443.

Within the DSM-IV, the Global Assessment of Functioning (GAF) scores are a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996).  A GAF score is, of course, just one part of the medical evidence to be considered and is not dispositive.  The same is true of any physician's statement as to the severity of a disability.  It remains the Board's responsibility to evaluate the probative value of any doctor's opinion in light of all the evidence of record.

A GAF score of 31 to 40 reflects some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as with work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).  A GAF of 41 to 50 is defined as serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifter) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A GAF score of 51 to 60 is defined as moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Scores ranging between 61 and 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning "pretty well," and has some meaningful interpersonal relationships.  See Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994).

In this regard, the Board acknowledges that effective August 4, 2014, VA amended the regulations regarding the evaluation of mental disorders by removing outdated references to DSM-IV, AMERICAN PSYCHIATRIC ASSOCIATION:  DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th Edition (1994).  The amendments replace those references with references to the recently updated DSM-5, and examinations conducted pursuant to the DSM-5 do not include GAF scores.  As the Veteran's claim was certified before August 4, 2014, the Board will consider both DSM-IV and DSM-V.

A.  Period from January 10, 2010, to March 29, 2016

On October 1, 2009, the Veteran filed a claim of entitlement to service connection for PTSD.  In March 2010, the RO granted service connection and assigned an initial disability rating of 30 percent from January 10, 2010, the date following discharge from service.  The Veteran timely filed his notice of disagreement in October 2010 and timely filed a substantive appeal in July 2011.  Because the claim is an initial claim, the Board will consider evidence of symptomatology from the date the claim was filed, the period beginning October 1, 2009.  Hart v. Mansfield, 21 Vet. App. 505 (2007); cf 38 C.F.R. § 3.156(b) (2017).

The Board takes into consideration the Veteran's statements with respect to his PTSD disorder.  The Board acknowledges that while the Veteran is considered competent to be able to report symptoms that he can personally observe because this requires only personal knowledge as it comes to him through his senses, he is not competent to identify a specific level of his PTSD disorder according to the appropriate diagnostic codes.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994) (lay testimony is competent as to symptoms of an injury or illness, which are within the realm of personal knowledge); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of the testimony, it does not affect competency to testify").  Thus, the Board finds that the Veteran is considered competent to report on symptoms such as pain and weakness but he is not able to identify the specific level of his PTSD disorder.

In a March 2016 questionnaire, the Veteran reports that he has a hard time interacting with new people and has social anxiety whenever he is around large groups of people.  The Veteran gets panic attacks a few times per week.  He struggles with short and long-term memory issues.  His concentration is bad and he reportedly gets very impatient.  His energy and mood levels have drastically dropped over the last years.  He has continuous flashbacks every week.  He has held many jobs and cannot maintain them.  He tends to pass on stressful tasks to others because he gets nervous and anxious.  Although he is not suicidal, he gets very upset.  He has constant daily depression.  He cannot have in-depth conversations with others.  His condition has only gotten worse.

Turning to the medical evidence of record, a PTSD VA examination was conducted in November 2009.  The Veteran reported that the following symptoms occur constantly: he began having symptoms while still in service due to combat; he experienced anxiety and panic attacks beginning in 2007; he had flashbacks and nightmares approximately three times per week; he had trouble concentrating; he became easily angered and at times teary eyed; and he isolated himself when he became upset.  He has had trouble sleeping since 2008.  Upon a mental status examination, the VA examiner noted the following:  alert and oriented, appropriate hygiene, mood swings, anxious, normal speech, impaired concentration, no delusions, flashbacks, a normal thought process, and abnormal memory.  The examiner noted that his psychiatric symptoms "cause occupational and social impairment with occasional decrease in work efficiency and intermittent inability to perform occupational tasks although generally the person is functioning satisfactorily with routine behavior, self-care and normal conversation."  The examiner noted that the Veteran currently suffered from depressed mood, anxiety, suspiciousness, panic attacks occurring weekly or less, chronic sleep impairment, and mild memory loss such as forgetting names, directions, or recent events.  He has no difficulty understanding simple commands or complex commands.  He does not appear to pose any threat of danger or injury to self or others at the present.

Another VA PTSD examination was conducted in August 2015.  The examiner reported that the Veteran has occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by medication.  The examiner listed symptoms of depressed mood, anxiety, suspiciousness, mild memory loss, and inability to establish and maintain effective relationships.  His appearance was appropriate, normal speech, anxious and depressed mood, perception unremarkable, goal directed thought process, thought content was within normal limits, mild issues with attention and concentration, abstract and insights within normal limits, moral and ethical thinking within normal limits, and judgment within normal limits.  The Veteran reported that he is a good worker and goes to work regardless of how he feels emotionally; he does his own household chores; he exercises; has one close friend; and has good relations with family.

In this case, the Board has reviewed the Veteran's medical history, his lay statements, and the corresponding VA examinations.  The Board finds that the VA examinations during this time period are the most probative pieces of evidence in regard to the severity of the Veteran's PTSD disorder.  In reaching this conclusion, the Board has not overlooked the lay statements regarding the severity of the Veteran's condition but finds that the VA examinations during this time period are the most probative pieces of evidence because these evaluations specifically addressed the severity of the Veteran's PTSD condition.  Accordingly, the Board has placed significant weight on those evaluations.  Davidson, supra.

The Board notes that the Veteran was assigned a disability rating of 50 percent effective January 10, 2010.  The Board finds that the Veteran is entitled to a rating of 70 percent, but no greater, because he exhibits the symptoms required for a 70 percent rating under the General Rating Formula for Mental Disorders.  More specifically, the record reflects that the Veteran was easily started by noises, had difficulty concentrating, isolated himself, was hypervigilant, and constantly watching his back.  Moreover, in his August 2015 VA examination, he reported an inability to establish and maintain effective relationships.  He has had continuous panic attacks occurring weekly or less, suspiciousness, and chronic sleep impairment.  In his March 2016 statements, which are consistent with his VA examinations, he has difficulty functioning at work, establishing relations, and has decreased mood and energy, and problems with thinking and memory due to his symptoms.  There was no indication that the Veteran displayed any symptoms associated with a higher rating, such as total occupational and social impairment.

Accordingly, resolving reasonable doubt in the Veteran's favor, the Board finds that the evidence of record supports the conclusion that the Veteran's overall disability picture more nearly approximates a 70 percent rating during the appeal period from January 10, 2010, to March 29, 2016, but preponderates against a rating in excess of 70 percent.  Simply put, the evidence of record does not reflect symptoms that more nearly approximate total occupational and social impairment.  38 U.S.C. § 5107; 38 C.F.R. §§ 3.102, 4.130, Diagnostic Code 9411.

Lastly, the Board finds that the issue of an extraschedular rating has not been raised by the record, and will not consider referral.  Doucette v. Shulkin, 28 Vet. App. 366, 371 (2017).

B.  Period from March 30, 2016

The Board notes that in March 2018, the RO assigned a disability rating of 70 percent from March 30, 2016, the date his symptoms began to worsen.

The Board takes into consideration the Veteran's statements with respect to his PTSD disorder.  In his statement in support of claim received March 30, 2016, the Veteran reported that he suffers from the following symptoms: loss of short-term and long-term memory; near-continuous panic with panic attacks at least once per week and constant everyday anxiety; obsessional rituals that interfere with routine activities, for instance, always having to go back inside his home to make sure he turned everything off and locked the doors even after leaving and driving away; near-continuous depression affecting his ability to function independently; impaired impulse control; spatial disorientation; difficulty in adapting to stressful situations including work; and inability to establish and maintain effective relationships.  See March 2016 Veteran statements.  He has difficulty working with others, does not like being around crowds, has memory loss, suspicious, he lost "a marriage and girlfriends because [he] never seem[s] to be happy," isolates himself, easily overwhelmed with tasks, has decreased motivation and energy to do things and perform hobbies, is not confident about his future, gets upset and has flashbacks from the past, easily startled by small noises, and paranoid.  Id.  He has been unable to maintain a job since leaving the Army.  Id.

A VA PTSD examination was conducted in February 2018.  The Veteran reported that his relationships last only a few months and end due to lack of interest on his part.  He has frequent contact with his parents, they get "along well," and he has contact with some friends but states that he prefers staying by himself.  He has held various jobs and quit some jobs due to his anxiety.  The examiner listed the following symptoms: depressed mood, anxiety, panic attacks more than once per week, chronic sleep impairment, mild memory loss, disturbances of motivation and mood, difficulty establishing and maintaining work and social relationships, and difficulty adapting to stressful situations.  He was adequately groomed, had good eye contact, motor unremarkable, appropriate attitude, mood irritable, anxious, appropriate affect and congruent with mood, speech normal, logical thoughts, no delusions or hallucinations, no suicidal ideation, orientation intact, mildly deficient attention, good judgment, average IQ, reported memory issues, and abstraction normal.

In this case, the Board has reviewed the Veteran's medical history, his lay statements, and the corresponding VA examinations.  The Board finds that the VA examinations during this time period are the most probative pieces of evidence in regards to the severity of the Veteran's PTSD disorder.  In reaching this conclusion, the Board has not overlooked the lay statements regarding the severity of the Veteran's condition but finds that the VA examinations during this time period are the most probative pieces of evidence because these evaluations specifically addressed the severity of the Veteran's PTSD condition.  Accordingly, the Board has placed significant weight on those evaluations.  Davidson, supra.

The Board notes that the Veteran was assigned a disability rating of 70 percent effective March 30, 2016.  The Board finds that the Veteran is not entitled to the next higher rating because he does not exhibit the symptoms required for a 100 percent rating under the General Rating Formula for Mental Disorders.  More specifically, the record does not reflect that he suffered from gross impairment in thought processes or communication; it was considered normal and intact.  He did not suffer from any hallucinations or delusions.  His behavior was considered appropriate and never had any suicidal or homicidal ideations.  He was also found to be able to perform activities of daily living without major issues, including engaging in his work, exercise, and maintain his hygiene.

Accordingly, the Board finds that the evidence of record supports the conclusion that the Veteran's overall disability picture is contemplated by the current 70 percent rating during the appeal period from March 30, 2016, but preponderates against a rating in excess of 70 percent.  38 U.S.C. § 5107; 38 C.F.R. §§ 3.102, 4.130, Diagnostic Code 9411.

Lastly, the Board finds that the issue of an extraschedular rating has not been raised by the record, and will not consider referral.  Doucette v. Shulkin, 28 Vet. App. 366, 371 (2017).




ORDER

Entitlement to an evaluation of 70 percent, but no greater, for service connected PTSD from January 10, 2010, to March 29, 2016, is granted, subject to the law and regulations governing the payment of monetary benefits.

Entitlement to an evaluation greater than 70 percent for service connected PTSD from March 30, 2016, is denied.




____________________________________________
Michael J. Skaltsounis
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


